DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Drawings Objections 
The drawings are objected to because: 
Ambiguous
The drawings contain reference characters having lead lines that are ambiguous.  It is unclear which part of the drawing is referenced since it is unclear exactly what area the lead line is drawn to.  Lead lines are those lines between the reference characters and the details referred to.  They must originate in the immediate proximity of the reference character and extend to the feature indicated.  Refer to 37 CFR 1.84(q).  See Figure(s) 4, items 127, 129.

Handwritten in Poor Quality
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible.  Refer to 37 CFR 1.84(l) and 1.84(p(1)).  See Figures (4, 5A and 5B).
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

                                                       Reference of prior art
Chambers et al.  (US 20180362190, Autonomous Aircraft Health Systems and Methods).
Helou.  (US 20090114773, METHODS FOR FUEL-EFFICIENT TRANSPORTATION OF CARGO BY AIRCRAFT).
Piasecki et al.  (US 20110315806, Modular and morphable air vehicle).
Heilman et al.  (US 20160070261, AUTOMATED FLIGHT CONTROL SYSTEM FOR UNMANNED AERIAL VEHICLES).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers and further in view of Helou.

Re claim 1    Referring to the figures and the Detailed Description, Chambers discloses: An unmanned aerial vehicle (UAV) for a long duration flight, the UAV comprising: 
a UAV body assembly (102);
 a flight control system (FCS) coupled to the UAV body assembly (¶  0070); and 
a motor coupled to the UAV body assembly at one end and coupled to a propeller at the other end (¶ 0062), wherein the FCS is communicatively connected to the motor (¶  0064), 
However Chambers fails to teach as disclosed by Helou:    a center of gravity (CG) of the UAV is at a point between 21% and 25% of a mean aerodynamic chord (MAC) of the UAV (¶ 0003). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Helou teachings of a center of gravity (CG) of the UAV is at a point between 21% and 25% of a mean aerodynamic chord (MAC) of the UAV into the Chambers to preserve the flight characteristics of the aircraft and for better stability and performance.

Re claim 2    Referring to the figures and the Detailed Description, Chambers, as modified above, discloses:  The UAV of claim 1, wherein the CG is at a point between 23% and 25% of the MAC of the UAV (Helou ¶ 0003). 

Re claim 3    Referring to the figures and the Detailed Description, Chambers, as modified above, discloses:  The UAV of claim 1, wherein the CG is at 23.5% of the MAC of the UAV (Helou ¶ 0003). 

Re claim 4    Referring to the figures and the Detailed Description, Chambers, as modified above, discloses:   The UAV of claim 1, wherein the CG is at 24% of the MAC of the UAV (Helou ¶ 0003). 

Claim(s) 5-7 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers in view of Helou and further in view of Piasecki.

Re claim 5    Referring to the figures and the Detailed Description, Chambers, as modified above, fails to teach as disclosed by Piasecki:   The UAV of claim 1, wherein the UAV further comprises an adjustment assembly configured to adjust the CG at the point between 21% and 25% of the MAC of the UAV (¶ 0144).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Piasecki teachings of an adjustment assembly configured to adjust the CG at the point between 21% and 25% of the MAC of the UAV into the Chambers to maintain the CG within an optimum CG location or envelope for better stability and performance.
 
Re claim 6    Referring to the figures and the Detailed Description, Chambers, as modified above, fails to teach as disclosed by Piasecki: The UAV of claim 2, wherein the UAV further comprises an adjustment assembly configured to adjust the CG at the point between 23% and 25% of the MAC of the UAV (¶ 0144). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Piasecki teachings of an adjustment assembly configured to adjust the CG at the point between 23% and 25% of the MAC of the UAV into the Chambers to maintain the CG within an optimum CG location or envelope for better stability and performance.

Re claim 7    Referring to the figures and the Detailed Description, Chambers, as modified above, discloses:   The UAV of claim 6, wherein the adjustment assembly is configured to adjust a position of at least one of a payload, a battery, or the FCS of the UAV to adjust the CG (Piasecki ¶ 0144 and ¶ 0151). 

Re claims 17-20    Referring to the figures and the Detailed Description, Chambers, as modified above, discloses: (Claims 17-20 are similar in scope to Claims 5-7, Claims 17-20  is rejected under the same rationale as Claims 5-7)

Claim(s) 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers in view of Helou and further in view of Heilman.

Re claim 8    Referring to the figures and the Detailed Description, Chambers, as modified above, fails to teach as disclosed by Heilman:  The UAV of claim 1, wherein the FCS includes: a flight control computer (FCC) (abstract); an attitude and heading reference system communicatively connected to the FCC (abstract); a communication module communicatively connected to the FCC (abstract); and an antenna communicatively connected to the communication module (inherently connected to the communications module).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Heilman teachings of an attitude and heading reference system communicatively connected to the FCC; a communication module communicatively connected to the FCC; and an antenna communicatively connected to the communication module into the Chambers, as modified above, for managing functions related to a flight of the UAV.
 	However Chambers, as modified above,  discloses the claimed invention except for the antenna is embedded in the UAV body assembly.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the antenna is embedded in the UAV body assembly to reduce the aerodynamic drag, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Allowable Subject Matter 
       Claims 9-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 
       As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP ~ 707.07(a).

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642